In the

      United States Court of Appeals
                    For the Seventh Circuit
                         ____________________ 
No. 16‐1003 
MATTHEW D. CLAUSSEN, et al., 
                                                      Plaintiffs‐Appellants, 

                                       v. 

MICHAEL R. PENCE,  
Governor of the State of Indiana, et al., 
                                                     Defendants‐Appellees. 
                         ____________________ 

           Appeal from the United States District Court for the 
            Northern District of Indiana, Hammond Division. 
             2:15‐cv‐00052 — Philip P. Simon, Chief Judge. 
                         ____________________ 

         ARGUED MAY 27, 2016 — DECIDED JUNE 10, 2016 
                  ____________________ 

   Before  POSNER  and  FLAUM,  Circuit  Judges,  and  ALONSO, 
District Judge. 
      FLAUM, Circuit Judge. Plaintiffs are civil servants who hold 
elected  office  in  the  municipality  that  employs  them.  They 
challenge a recently‐enacted Indiana law prohibiting persons 
                                                 
  The  Honorable  Jorge  L.  Alonso,  United  States  District  Court  for  the 
Northern District of Illinois, sitting by designation.  
2                                                                 No. 16‐1003 

from  simultaneously  holding  elected  office  and  being  em‐
ployed as civil servants in the same unit of government. Plain‐
tiffs contend that the law violates the First Amendment and 
the Equal Protection Clause of the Fourteenth Amendment of 
the United States Constitution. The district court granted de‐
fendants’ motion to dismiss, and for the reasons that follow, 
we affirm. 
                                         I. Background 
    In  2012,  the  Indiana  General  Assembly  enacted  Indiana 
Code § 3‐5‐9‐5 (the “Indiana Law” or the “Law”), which pro‐
vides,  in  relevant  part,  that  “an  individual  is  considered  to 
have resigned as a government employee when the individ‐
ual assumes an elected office of the unit that employs the in‐
dividual.” The Law became effective on January 1, 2013, but 
a  grandfather  clause  allowed  then‐current  officeholders  to 
complete  their  terms  before  becoming  subject  to  it.  See  Ind. 
Code § 3‐5‐9‐7. 
   Plaintiffs  are  civil  servants  who  also  serve  on  city  and 
town  councils,1  which  are  legislative  bodies  responsible  for 
adopting  budgets,  levying  taxes,  and  authorizing  financial 

                                                 
1 Plaintiff Matthew D. Claussen has been employed as a police officer by 

the City of Hobart Police Department since 1981. Claussen was elected to 
the  Hobart  City  Council  in  1994.  Plaintiff  Susan  Pelfrey  has  been  em‐
ployed as an office manager by the Water Works of the Town of New Chi‐
cago since 1996 and was appointed to the Town Council of New Chicago 
in 2010. Plaintiff Michael Opinker has been employed by the Fire Depart‐
ment of the City of Hammond since 1994 and was appointed to the Ham‐
mond City Council in 2010. Plaintiff Juda Parks has been employed as a 
police officer with the City of East Chicago Police Department since 1998 
and  was  elected  to  the  East  Chicago  City  Council  in  2007.  Each  of  the 
plaintiffs was reelected on November 3, 2015. 
No. 16‐1003                                                                  3

appropriations,  among  other  things.  Importantly,  city  and 
town councils have the authority to set the annual compensa‐
tion for the municipal employees in their unit of government. 
In other words, plaintiffs have the ability to determine their 
own compensation, with some restrictions.2  
    It is undisputed that all but one of the plaintiffs earn a sig‐
nificantly higher salary in their civil service positions than in 
their  elected  positions.3  Therefore,  plaintiffs  contend  that  if 
the Law takes effect, they will be forced to resign from elected 
office.  
   On February 10, 2015, plaintiffs sued the State of Indiana 
and  the  Indiana  State  Board  of  Accounts—the  state  agency 
most closely tied to enforcement of the Indiana Law—in fed‐
eral court in the Northern District of Indiana.4 Relevant to this 
appeal,  plaintiffs  argued  that  the  Law  violated  the  First 
Amendment  and  the  Equal  Protection  Clause  of  the  Four‐
teenth Amendment.  
   The State filed a motion to dismiss under Federal Rule of 
Civil Procedure 12(b)(6) on April 6, 2015. Before the district 
court ruled on the motion, plaintiffs amended their complaint 
and  substituted  the  governor  of  Indiana,  Michael  Pence,  as 

                                                 
2  For  example,  both  city  and  town  councils  must  have  their  estimated 

budgets  approved  by  the  Indiana  Department  of  Local  Government  Fi‐
nance and the State Board of Accounts. 
3 For example, Claussen earns nearly $60,000 as a police officer but only 

about $13,000 as a city councilman.  
4 Plaintiffs also challenged the Indiana Law in state court, and the Lake 

County Circuit Court enjoined the Law on the eve of the date that it was 
to take effect. See Claussen v. Pence, No. 45C01‐1512‐PL‐104 (Ind. Cir. Ct. 
Dec. 30, 2015). The state court case is currently pending.  
4                                                          No. 16‐1003 

well  as  several  members  of  the  Indiana  State  Board  of  Ac‐
counts, as defendants.5 Defendants filed a motion to dismiss 
the amended complaint and plaintiffs responded with a mo‐
tion for summary judgment. On December 2, 2015, the district 
court  granted  defendants’  motion  and  dismissed  plaintiffs’ 
complaint under Rule 12(b)(6).  
                                         II. Discussion 
    Plaintiffs  appeal  the  dismissal  of  their  First  Amendment 
and Fourteenth Amendment claims. We review de novo the 
district court’s dismissal of a complaint under Rule 12(b)(6). 
Brazil‐Breashears v. Bilandic, 53 F.3d 789, 791 (7th Cir. 1995).  
     A. First Amendment 
    Plaintiffs contend that the Indiana Law violates the First 
Amendment because it burdens their right to assume munic‐
ipal office once elected. Defendants respond that it is estab‐
lished  law  that  requiring  public  employees  to  resign  before 
running  for  elected  office  does  not  violate  the  First  Amend‐
ment. Thus, defendants contend that the less burdensome In‐
diana Law, which only requires resignation if the civil servant 
runs for office and wins, must be constitutional.  
    We  agree  with  defendants  that  the  Indiana  Law  falls 
squarely within the bounds of settled Supreme Court prece‐
dent  upholding  restrictions  on  the  political  activity  of  state 
employees.  See  Clements  v.  Fashing,  457  U.S.  957  (1982)  (up‐
holding the constitutionality of provisions of the Texas Con‐
stitution  restricting  the  political  activity  of  state  employees, 
including by prohibiting a sitting judge from serving on the 

                                                 
5 The individual State Board of Accounts defendants are Paul Joyce, Mike 

Bozymski, and Tammy White. 
No. 16‐1003                                                           5

state  legislature);  Broadrick  v.  Oklahoma,  413  U.S.  601  (1973) 
(holding that Oklahoma may regulate the political activities 
of its state employees); U.S. Civil Serv. Comm’n v. Nat’l Ass’n 
of Letter Carriers, 413 U.S. 548 (1973) (reaffirming United Pub. 
Workers of Am. v. Mitchell, 330 U.S. 75 (1947), which held that 
the Hatch Act’s restrictions on a broad range of political ac‐
tivities  by  federal  employees  was  constitutionally  permissi‐
ble).  In  fact,  the  Supreme  Court  has  repeatedly  upheld  the 
constitutionality of “resign‐to‐run” laws, which forbid public 
employees from running for elected office. Clements, 457 U.S. 
at 971–72; Broadrick, 413 U.S. at 616–17; Letter Carriers, 413 U.S. 
at  556.  As  defendants  point  out,  resign‐to‐run  laws  place  a 
greater burden on candidacy than the Indiana Law because 
the public employee who wishes to run for office must resign 
his  or  her  employment  in  order  to  become  a  candidate.  By 
contrast, under the Indiana Law, a civil servant is required to 
resign only if he or she is elected. 
    Plaintiffs argue in vain that, unlike resign‐to‐run laws, the 
Indiana Law implicates fundamental rights and thus deserves 
heightened  scrutiny.  They  contend  that  the  right  to  assume 
office  once  elected  is  derived  from  the  right  to  vote,  and  is 
thus  a  fundamental  right,  distinguishable  from  the  right  to 
candidacy.  In  the  alternative,  plaintiffs  contend  that  height‐
ened  scrutiny  is  appropriate  because  the  Indiana  Law  bur‐
dens  voters  by  limiting  the  field  of  candidates  from  which 
they may choose.  
    At the outset, we agree with the district court that the right 
to  assume  or  hold  office  once  elected  is  not  a  fundamental 
right. It is well established that the right to be a candidate for 
office is not a fundamental right. Brazil‐Breashears, 53 F.3d at 
6                                                      No. 16‐1003 

792. Like the other federal courts that have confronted this is‐
sue, we agree that there is “no palpable distinction” between 
a prohibition on running for office and a prohibition on hold‐
ing office. Krisher v. Sharpe, 763 F. Supp. 1313, 1319 (E.D. Pa. 
1991), aff’d, 944 F.2d 897 (3d Cir. 1991); Fletcher v. Marino, 882 
F.2d 605, 614 (2d Cir. 1989) (deeming “absurd” plaintiffs’ ar‐
gument that “because they have been allowed to run for office 
they cannot now be prevented from taking office”).  
    We likewise reject plaintiffs’ alternative argument that the 
Indiana Law deserves heightened scrutiny because it burdens 
voters’  exercise  of  the  franchise.  The  Supreme  Court  has 
acknowledged that laws affecting a candidate’s access to the 
ballot  implicate  voters’  First  and  Fourteenth  Amendment 
rights, and in some circumstances, deserve a close look. But 
the “existence of … barriers [to candidacy] does not of itself 
compel  close  scrutiny.”  Bullock  v.  Carter,  405  U.S.  134,  143 
(1972).  To  warrant  a  heightened  level  of  scrutiny,  the  con‐
tested  statute  must  significantly  encroach  upon  the  right  to 
vote or a candidate’s access to the ballot. See id. at 144 (closely 
scrutinizing a law requiring a hefty filing fee for candidates 
because of a “real and appreciable impact on the exercise of 
the  franchise”);  Anderson  v.  Celebrezze,  460  U.S.  780,  788–96 
(1983)  (striking  down  an  Ohio  law  requiring  independent 
presidential candidates to file a statement of candidacy nine 
months before the election because of its “substantial impact” 
on  independent‐minded  voters);  cf.  Timmons  v.  Twin  Cities 
Area New Party, 520 U.S. 351, 358 (1997) (“Regulations impos‐
ing severe burdens on plaintiffs’ rights must be narrowly tai‐
lored and advance a compelling state interest. Lesser burdens, 
however, trigger less exacting review, and a State’s important 
No. 16‐1003                                                         7

regulatory interests will usually be enough to justify reasona‐
ble,  nondiscriminatory  restrictions.”  (citation  and  internal 
quotation marks omitted)). 
    Here, the contested law has a negligible impact on voters. 
The Indiana Law does not exclude candidates from the ballot 
or bar would‐be candidates from running for office. Cf. U.S. 
Term Limits, Inc. v. Thornton, 514 U.S. 779, 835 n.48 (1995) (ob‐
serving that resign‐to‐run laws “plac[e] no obstacle between 
[a candidate] and the ballot or his nomination or his election. 
He is free to run and the people are free to choose him” (alter‐
ations  in  original)  (citation  and  internal  quotation  marks 
omitted));  Clements,  457  U.S.  at  971  (concluding  that  the  re‐
sign‐to‐run provision’s “burden on [plaintiffs’] First Amend‐
ment interests in candidacy [was] insignificant”). The Indiana 
Law does no more than prohibit civil servants from holding 
elected office in the same body of municipal government that 
employs them.  And unlike the resign‐to‐run laws  that have 
been deemed constitutional, the Indiana Law allows a candi‐
date to remain employed while taking a chance on the elec‐
toral process. As such, the Law’s chilling effect on candidacy, 
and thus voters’ exercise of the franchise, is lessened. Finally, 
the Law applies evenhandedly to candidates from all parties 
and  all  backgrounds,  and  therefore,  is  unlikely  to  burden  a 
particular segment of the community at the voters’ expense. 
Compare  Bullock,  405  U.S.  at  144  (striking  down  a  law  that 
would  have  excluded  from  the  ballot  all  but  the  wealthiest 
candidates or those with affluent backers), with Clements, 457 
U.S. at 965 (“The burdens placed on those candidates subject 
to [the resign‐to‐run laws] in no way depend upon political 
affiliation or political viewpoint.”).  
8                                                         No. 16‐1003 

    For these reasons, heightened scrutiny is not appropriate. 
But this does not mean that a rational basis analysis governs 
the  outcome.  Rather,  whether  “a  policy  violates  the  First 
Amendment has been traditionally dependent upon a balanc‐
ing test between the individual’s First Amendment rights and 
the interests of the public body.” See Brazil‐Breashears, 53 F.3d 
at 792 (internal quotation marks omitted). Thus, we must con‐
sider whether Indiana has imposed restrictions “that serve le‐
gitimate  state  goals,”  and  whether  the  state’s  interest  out‐
weighs the burden on plaintiffs’ First Amendment rights. See 
Anderson, 460 U.S. at 788 n.9 (striking down a law that bur‐
dened the First Amendment rights of independent candidates 
and  the  voters  who  supported  them  that  did  not  further  a 
compelling state interest).  
     As  plaintiffs  acknowledge,  Indiana  has  a  genuine  and 
compelling  interest  in  avoiding  corruption  and  self‐dealing 
and the appearance of such things. See Letter Carriers, 413 U.S. 
at 565 (“It is not only important that the Government and its 
employees  in  fact  avoid  practicing  political  justice,  but  it  is 
also critical that they appear to the public to be avoiding it, if 
confidence in the system of representative Government is not 
to be eroded to a disastrous extent.”); Brazil‐Breashears, 53 F.3d 
at 792 (“The [law at issue] serves [a substantial state] interest 
in  that  it  enhances  the  efficiency  of  the  workforce  and  pre‐
vents against actual, as well as the appearance of, impropri‐
ety.”); Wright v. DeArmond, 977 F.2d 339, 346 (7th Cir. 1992) 
(holding that “conflict‐of‐interest statutes … address[] a prob‐
lem of compelling importance to [a state’s] capacity to govern 
justly:  preventing  political  corruption  or  the  appearance  of 
corruption”). And it is obvious that allowing civil servants to 
serve on a legislative body with the authority to set their own 
No. 16‐1003                                                              9

compensation  provides  an  opportunity  for  self‐dealing  and 
gives the appearance of possible corruption.6  
     In addition, as members of the legislative branch, plaintiffs 
would be tasked with evaluating laws affecting their depart‐
ments, creating further conflicts of interest and opportunities 
for  corruption.  For  example,  a  police  officer  considering  an 
ordinance  requiring  police  officers  to  wear  body  cameras 
could have an interest in the outcome of the vote that conflicts 
with that of the public. Of course, as the district court noted, 
it  would  be  helpful  to  have  the police  officer’s  insight  as  to 
whether requiring body cameras is a worthwhile investment 
of resources, but “having input is different from being the fi‐
nal  decision  maker.”  Plaintiffs  would  also  have  the  oppor‐
tunity to use their voting power to curry favor with their su‐
periors and advance in their civil service employment, poten‐
tially at the expense of their constituents.  
   On  the  other  side  of  the  balancing  test,  the  burden  on 
plaintiffs’ First Amendment rights is slight. Cf. Clements, 457 
U.S. at 971–72 (explaining that resign‐to‐run laws amount to 
a “de minimis interference with [individuals’] interests in can‐
didacy”).  Again,  plaintiffs  are  not  forbidden  from  holding 
public office; if they decide not to run or retain their elected 
positions, that is their choice. Although plaintiffs will suffer a 
non‐negligible  economic  consequence  if  they  do  not  resign 
from elected office, it is settled law that this consequence is 
permissible under the First Amendment. See id. at 972; Letter 
                                                 
6 Plaintiffs contend that because Indiana has imposed safeguards on mu‐

nicipal corruption, the Indiana Law is unnecessary. But it is not for this 
Court to decide whether the law is necessary or even advisable. See Clem‐
ents, 457 U.S. at 972–73 (“Our view of the wisdom of a … provision may 
not color our task of constitutional adjudication.”). 
10                                                       No. 16‐1003 

Carriers, 413 U.S. at 556; see also Davenport v. R.R. Ret. Bd., 453 
F.2d 185, 188 (5th Cir. 1972) (holding that requiring an alder‐
man to choose between serving in office and collecting an an‐
nuity  does  not  impose  an  unconstitutional  condition  on  his 
privilege to seek and hold office).  
    Moreover, the Indiana Law contains no other restraints on 
the political activity of civil servants, which is an “extra rea‐
son to find the [Law] consistent with the Constitution.” Wilbur 
v. Mahan, 3 F.3d 214, 220 (7th Cir. 1993) (Easterbrook, J., con‐
curring). If plaintiffs wish to run for office in a government 
unit other than the one that employs them, or participate in 
campaigns for candidates they favor, they are free to do so. 
By  contrast,  the  resign‐to‐run  laws  at  issue  in  Broadrick  and 
Letter  Carriers  contained  additional  prohibitions  on  a  broad 
range  of  political  activities  by  government  employees  yet 
were deemed constitutional. Broadrick, 413 U.S. at 617–18; Let‐
ter Carriers, 413 U.S. at 556. 
    In sum, because the Indiana Law imposes a small burden 
on plaintiffs’ First Amendment rights, and any burden is out‐
weighed by Indiana’s compelling interest in avoiding corrup‐
tion by public officeholders and the appearance of the same, 
the  district  court  did  not  err  in  dismissing  plaintiffs’  First 
Amendment challenge. 
      B. Fourteenth Amendment 
    Plaintiffs  also  contend  that  the  Indiana  Law  violates  the 
Equal Protection Clause of the Fourteenth Amendment. They 
challenge  the  Law’s  disparate  treatment  of  civil  servants  as 
compared to private government contractors. Plaintiffs point 
out that both civil servants and government contractors de‐
rive a financial benefit from the government unit employing 
No. 16‐1003                                                         11

them, but only civil servants are subject to the Indiana Law. 
Plaintiffs  again  claim  they  are  entitled  to  strict  scrutiny  re‐
view.  
    Yet, plaintiffs are not members of a suspect class and, as 
explained above, the right to assume office is not a fundamen‐
tal right; thus, the Indiana Law need only survive rational ba‐
sis review. See Brazil‐Breashears, 53 F.3d at 793. Under rational 
basis analysis, the disparate treatment need only be rationally 
related  to  a  legitimate  governmental  purpose  to  survive 
plaintiffs’ challenge. Clements, 457 U.S. at 963.  
    The Indiana Law surely passes muster under rational ba‐
sis review. There is a clear, rational relationship between pre‐
venting actual and perceived corruption and Indiana’s treat‐
ment of municipal employees. Although government contrac‐
tors who hold elected office could use their voting power to 
enrich themselves at the expense of the public, Indiana sub‐
jects government contractors to extensive disclosure require‐
ments, which reduces the risk of self‐dealing. And even if the 
risk of self‐dealing were identical for contractors and employ‐
ees,  Indiana  is  not  required  to  address  all  manifestations  of 
public corruption at once. See FCC v. Beach Commc’ns, Inc., 508 
U.S. 307, 316 (1993) (holding that the State “must be allowed 
leeway  to  approach  a  perceived  problem  incrementally”); 
Clements, 457 U.S. at 969 (“The Equal Protection Clause allows 
the State to regulate one step at a time, addressing itself to the 
phase of the problem which seems most acute.” (citation and 
internal  quotation  marks  omitted)).  Thus,  the  district  court 
properly dismissed plaintiffs’ claim under the Equal Protec‐
tion Clause. 
    
12                                              No. 16‐1003 

                      III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.